Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
This corrected Notice of Allowance is to renumber the claims because claim 45 was repeated. The attorney of record MaCharri Vorndran-Jones authorized the renumbering of the claims in the phone interview on 03/01/2022.
Please see the corrected issue classification form and PTO-37 form for details.
The Reasons for Allowance stated in the Notice of Allowance mailed on 02/14/2022 are incorporated herewith.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with MaCharri Vorndran-Jones on 03/01/2022.

The claims have been renumbered as follows:

46. (New) A pharmaceutical composition comprising tirzepatide, or a pharmaceutically acceptable salt thereof, in a concentration selected from the group consisting of 5, 10, 15, 20, 25, and 30 mg/mL; NaCl in a concentration of 8.2 mg/mL; and dibasic sodium phosphate in a concentration from 0.67 mg/mL to 2.68; and having a pH of 6.5 to 7.5.  
47. (New) The pharmaceutical composition of claim 45 wherein the dibasic sodium phosphate is in a concentration of about 1.34 mg/mL.
	

Conclusion
Claims 1-7, 10-13, and 22-47 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615